 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        BILLY D. LYONS,                                   CASE NO. C19-5059RBL
 9
                               Plaintiff,                 ORDER
10               v.

11      PACIFIC COUNTY CLERK; ERIC
        SCHMIDT, Court of Appeals
12      Commissioner; and ERIN L. LENNON,
        Supreme Court Clerk,
13
                               Defendant.
14

15
            THIS MATTER is before the Court on State Judicial Defendants’ Motion to Dismiss
16
     [Dkt. #11]. For the following reasons, the motion is GRANTED and Lyons’ claims against these
17
     defendants are DISMISSED WITH PREJUDICE.
18
                                                  FACTS
19
            This is the third lawsuit Lyons has filed in federal district regarding the same subject
20
     matter. See Lyons v. Pacific County, et al., Cause No. 16-cv-5256RBL, and Lyons v. Pacific
21
     County, et al., Cause No. 17-5335RBL. All three cases arise out of a lawsuit Lyons originally
22
     filed in Pacific County Superior Court in 2006 against his former business partner. Dkt. 1 at 1–2,
23

24


     ORDER - 1
 1   No. C16-5256RBL (Apr. 5, 2017)), at 1.1 In all three cases, Lyons appears to be complaining

 2   about the judicial assignment made in his underlying state court lawsuit from 2006.

 3            According to Lyons, his 2006 state court lawsuit was originally assigned to one

 4   judge, but later reassigned to another. Dkt. 1 at 1. Lyons appears to fault the Pacific County

 5   Clerk for this action. Id.

 6            Lyons subsequently filed two different actions in this Court seeking to challenge the

 7   judicial assignment in the state court case. Dkt. 10 at 1–2 (citing Lyons v. Pacific County, et al.,

 8   Cause No. 16-cv-5256RBL, and Lyons v. Pacific County, et al., Cause No. 17-5335RBL).

 9   In both cases, Lyons’ claims were dismissed as frivolous and barred by the Rooker-Feldman

10   doctrine.

11            Lyons alleges that he sought discretionary review of the trial court’s judicial assignment

12   decision to the Washington State Court of Appeals, and that the Court of Appeals Commissioner

13   denied review based on what Lyons considers to be “misleading untrue allegations.” Dkt. 1 at 1.

14   In fact, the Court of Appeals Commissioner disposed of Lyons’ appeal of the 2006 case because

15   it was untimely. When Lyons later tried to appeal the same trial court issue under a new cause

16   number, the Court of Appeals Commissioner noted that he “cannot challenge any of the

17   decisions in the 2006 case under this new cause number,” and further that Lyons had not

18   “identified any act of the trial court under this new cause number.”

19            Lyons further alleges that he appealed the Court of Appeals Commissioner’s ruling

20   to Supreme Court Deputy Clerk Erin Lennon, who told Lyons he must include a copy of the

21

22
     1
       This Court can take judicial notice of matters of public record without converting a motion to dismiss into a motion
23   for summary judgment. ER 201; MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir. 1986). State Judicial
     Defendants request that the Court take judicial notice of Lyons’ prior state and federal court filings, the existence of
     which are not in dispute.
24


     ORDER - 2
 1   superior court decision he is seeking to challenge with his appeal. Dkt. 1 at 1–2. Ultimately,

 2   Lyons’ Supreme Court filings did not go anywhere because it became apparent he was

 3   improperly trying to seek Supreme Court review of a decision by a Court of Appeals

 4   Commissioner.

 5          Unhappy with the result of his attempted appeals, Lyons filed this lawsuit against the

 6   Court of Appeals Commissioner, the Supreme Court Deputy Clerk, and the Pacific County

 7   Clerk. Dkt. 1.

 8                                             DISCUSSION

 9   A. Standard for Dismissal Under Rules 12(b)(1), 12(b)(6), and 12(h)(3)

10      The question of subject matter jurisdiction is properly raised by a party through a motion

11   under Rule 12(b)(1), but, may be considered by the Court at any time pursuant to Rule 12(h)(3).

12   United States v. Moreno-Morillo, 334 F.3d 819, 830 (9th Cir. 2003). Once raised, “[t]he party

13   asserting federal jurisdiction has the burden of establishing it.” Miguel v. Country Funding

14   Corp., 309 F.3d 1161, 1164 (9th Cir. 2002).

15          In addition, a complaint must contain a “short and plain statement of the claim showing

16   that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009) (citing Fed.

17   R. Civ. P. 8). When a pleading does not meet that standard, it may be dismissed as failing to state

18   a claim upon which relief may be granted under Fed. R. Civ. P. 12(b)(6). This pleading standard

19   “demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.

20   A pleading that offers labels and conclusions or a formulaic recitation of the elements of a cause

21   of action will not do. Nor does a complaint suffice if it tenders naked assertions devoid of further

22   factual enhancement.” Id. (citations omitted). A claim must be “plausible on its face,” and the

23   Court should not “necessarily assume the truth of legal conclusions merely because they are cast

24   in the form of factual allegations.” Coto Settlement v. Eisenberg, 593 F.3d 1031, 1034 (9th Cir.


     ORDER - 3
 1   2010). The Court’s review can be viewed as a two-prong inquiry: “[a] complaint may be

 2   dismissed as a matter of law for one of two reasons: (1) lack of a cognizable legal theory or

 3   (2) insufficient facts under a cognizable legal claim.” Robertson v. Dean Witter Reynolds, Inc.,

 4   749 F.2d 530 (9th Cir. 1984).

 5          In motions on the pleadings under Fed. R. Civ. P. 12, the Court may look not only to

 6   those events and circumstances as alleged in the Complaint, but “a court may take judicial notice

 7   of facts outside the pleadings.” Mack v. S. Bay Beer Distribs. Inc., 798 F.2d 1279, 1282 (9th Cir.

 8   1986), abrogated on other grounds by Astoria Fed. Sav. and Loan Ass’n v. Solimino, 501 U.S.

 9   104, 107–08 (1991); see also Holder v. Holder, 305 F.3d 854, 866 (9th Cir. 2002). The Court’s

10   consideration of documents outside the pleadings does not convert a Rule 12 motion to dismiss

11   into a motion for summary judgment “when the additional facts considered by the court are

12   contained in materials of which the court may take judicial notice.” Barron v. Reich, 13 F.3d

13   1370, 1377 (9th Cir. 1994).

14   B. Rooker-Feldman Doctrine

15      The Rooker-Feldman doctrine provides that federal courts lack subject matter jurisdiction

16   over a case that is a de facto appeal of a final state court judgment; state court judgments may

17   only be challenged in federal court via a petition for writ of certiorari to the United States

18   Supreme Court. Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003). See also Lance v.

19   Dennis, 546 U.S. 459 (2006). This includes cases where issues in a federal court are

20   “inextricably intertwined” with the issues in a state court decision making it a prohibited de facto

21   appeal. Kougasian v. TMSL, Inc., 359 F.3d 1136 (9th Cir. 2004). “[W]hen a losing plaintiff in

22   state court brings a suit in federal district court asserting as legal wrongs the allegedly erroneous

23   legal rulings of the state court and seeks to vacate or set aside the judgment of that court, the

24


     ORDER - 4
 1   federal suit is a forbidden de facto appeal.” Noel v. Hall, 341 F.3d 1148, 1156 (9th Cir. 2003);

 2   Carmona v. Carmona, 603 F.3d 1041, 1050 (9th Cir. 2010).

 3          Here, Lyons’ claims against Commissioner Schmidt and Deputy Clerk Lennon are

 4   premised entirely on arguments that those judicial officers made erroneous legal rulings in state

 5   court proceedings. Dkt. 1. Lyons does not say what he wants in this lawsuit, but it appears he

 6   wants a ruling that the judicial assignment in his underlying 2006 state court lawsuit was illegal.

 7   Id. This is exactly what Rooker-Feldman precludes. Noel, 341 F.3d at 1156. Lyons’ lawsuit is

 8   dismissed for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) and 12(h)(3).

 9   C. Younger Abstention

10      Younger “and its progeny espouse a strong federal policy against federal-court interference

11   with pending state judicial proceedings absent extraordinary circumstances.” Middlesex Cty.

12   Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 431 (1982). When “important state

13   interests are involved,” the policies underlying Younger are “fully applicable to noncriminal

14   judicial proceedings[.]” Id. The Supreme Court has specifically called out cases impacting the

15   “functioning of the state judicial system” as those involving important state interests warranting

16   Younger abstention. Id. Where the state proceedings afford an adequate opportunity to raise the

17   constitutional claims, abstention is appropriate. Id.

18      Here, Lyons’ claims seem directed at questioning the judicial assignment made in

19   his underlying state court proceeding. Dkt. 1. But he does not explain why he was not able to

20   raise such challenges in his state court proceeding, and the appeal thereof. Id. To the contrary,

21   there are state court procedures for challenging judicial assignments where such assignments raise

22   constitutional questions. See Wash. Rev. Code § 4.12.040–.050 (2018) (providing processes for

23   disqualification of judge, transfer to another department, assignment of visiting judge);

24   Washington Code of Judicial Conduct Rule 2.11 (providing bases for and processes for


     ORDER - 5
 1   disqualification of judge). Since Lyons could and should have made such challenges in his

 2   underlying state court proceeding, if they were warranted, there is no reason this court should

 3   intervene now.

 4   D. Judicial Immunity/Quasi Judicial Immunity

 5       Judicial officers are immune from actions arising from the discharge of official duties.

 6   Mireles v. Waco, 502 U.S. 9 (1991). “[J]udicial immunity is an immunity from suit, not just from

 7   ultimate assessment of damages.” Id. at 11. See also Moore v. Brewster, 96 F.3d 1240, 1245 (9th

 8   Cir. 1996) (judicial immunity extends to declaratory and other equitable relief), superseded by

 9   statute on other grounds. Judicial immunity extends to judges and “certain others who perform

10   functions closely associated with the judicial process,” including clerks and commissioners.

11   Moore, 96 F.3d at 1245 (quoting Oliva v. Heller, 839 F.2d 37, 39 (2d Cir. 1988)). See also Mullis

12   v. U.S. Bankr. Court for Dist. of Nevada, 828 F.2d 1385, 1390 (9th Cir. 1987) (immunities

13   available to judges also apply to court staff “when they perform tasks that are an

14   integral part of the judicial process,” unless they act in the “clear absence of all jurisdiction”).

15   This immunity cannot be overcome by allegations of legal error, bad faith, or malice. Id. at 1245.

16   Rather judicial or quasi-judicial immunity may only be overcome when a judicial officer acts

17   outside his or her judicial capacity or in the complete absence of all jurisdiction. Moore, 96 F.3d

18   at 1245.

19           Injunctive relief against the State Judicial Defendants is additionally precluded under 42

20   U.S.C. § 1983 which provides: “in any action brought against a judicial officer for an act or

21   omission taken in such officer’s judicial capacity, injunctive relief shall not be granted unless a

22   declaratory decree was violated or declaratory relief was unavailable.” See Moore v. Urquhart,

23   899 F.3d 1094, 1104 (9th Cir. 2018). That language was enacted to “restore[] the doctrine of

24   judicial immunity to the status it occupied prior to the Supreme Court’s decision in Pulliam v.


     ORDER - 6
 1   Allen, 466 U.S. 522, 104 S. Ct. 1970, 80 L. Ed. 2d 565 (1984),” which previously held that

 2   common law judicial immunity was “not a bar to prospective injunctive relief against a judicial

 3   officer acting in her judicial capacity.” Moore, 899 F.3d at 1104 (citing Pulliam, 466 U.S. at

 4   541–42).

 5             Here, Lyons seeks relief based on actions taken by State Judicial Defendants in their

 6   judicial capacities. Dkt. 1. His claims are, therefore, barred by Section 1983 and common law

 7   judicial and quasi-judicial immunity.

 8             Lyons’ claims are also barred by the Eleventh Amendment, to the extent they are made

 9   against State Judicial Defendants in their official capacities and seek relief other than prospective

10   injunctive relief for alleged violations of federal law. Kentucky v. Graham, 473 U.S.

11   159, 165–66 (1985).

12   E. Collateral Estoppel

13      “Collateral estoppel, like the related doctrine of res judicata, has the dual purpose of

14   protecting litigants from the burden of relitigating an identical issue with the same party or his

15   privy and of promoting judicial economy by preventing needless litigation.” Parklane Hosiery

16   Co. v. Shore, 439 U.S. 322, 326 (1979) (citing Blonder-Tongue Labs., Inc. v. Univ. of Illinois

17   Found., 402 U.S. 313, 328–29 (1971)). Collateral estoppel applies where “(1) the issue decided

18   in the earlier proceeding was identical to the issue presented in the later proceeding, (2) the

19   earlier proceeding ended in a judgment on the merits, (3) the party against whom collateral

20   estoppel is asserted was a party to, or in privity with a party to, the earlier proceeding, and (4)

21   application of collateral estoppel does not work an injustice on the party against whom it is

22   applied.” Christensen v. Grant Cty. Hosp. Dist. No. 1, 152 Wash 2d 299, 307, 96 P.3d 957, 961

23   (2004).

24


     ORDER - 7
 1        This is the third lawsuit Lyons has brought in federal court challenging the judicial

 2   assignment in his state court proceeding. Dkt. 10 at 1–2. Each of those earlier cases resulted in a

 3   final judgment on the merits dismissing Lyon’s claims with prejudice. This claim is also

 4   dismissed. See Parkland Hoisery Co., 439 U.S. at 326; Christensen, 152 Wash. 2d at 307.

 5   F. Due Process

 6        Lyons appears to be arguing that the change in judicial assignment of his 2006 lawsuit

 7   violated his right to a fair trial under due process principles. Even if he alleged that State Judicial

 8   Defendants had anything to do with that decision, which he did not, there is no due process right

 9   to a specific judicial assignment.

10        “[A] party has no due process right to random case assignment or to ensure the selection or

11   avoidance of any particular judge absent a showing of bias or partiality in the proceedings.” In re

12   Marshall, 721 F.3d 1032, 1040 (9th Cir. 2013) (citing Cruz v. Abbate, 812 F.2d 571, 574 (9th

13   Cir. 1987)). Lyons makes no allegations of bias or partiality in the proceedings below, and even

14   if he did, he does not allege that he undertook any of the options available to him if he believed

15   that such bias or partiality was present. Dkt. 1. See Wash. Rev. Code § 4.12.040–.050 (2018)

16   (providing processes for disqualification of judge, transfer to another department, assignment of

17   visiting judge); Washington Code of Judicial Conduct Rule 2.11 (providing bases for and

18   processes for disqualification of judge).

19   //

20   //

21   //

22   //

23

24


     ORDER - 8
 1                                               ***

 2         The State Judicial Defendants’ Motion to Dismiss is GRANTED and all of Lyons’ claims

 3   against them are DISMISSED WITH PREJUDICE.

 4   IT IS SO ORDERED.

 5         Dated this 16th day of April, 2019.

 6

 7                                                     A
                                                       Ronald B. Leighton
 8                                                     United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 9
